Citation Nr: 1416635	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-41 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical dorsal strain prior to October 15, 2012.

2.  Entitlement to an initial evaluation in excess of 20 percent for a cervical dorsal strain from October 15, 2012. 

3.  Entitlement to service connection for cervical disc disease to include as secondary to the service-connected cervical dorsal strain.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977, from December 1990 to June 1991 and from April 1996 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2012 rating decisions issued by the Regional Office (RO) in Cleveland, Ohio.  

In a December 2012 rating decision, the RO increased the Veteran's evaluation for a cervical dorsal strain to a 20 percent disability rating effective October 15, 2012.  The Board notes that since the increase to an initial 20 percent disability rating did not constitute a full grant of the benefits sought, the issue of a higher initial rating in excess of 20 percent for a cervical dorsal strain since October 15, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on June 4, 2013.  However, the Veteran failed to appear for her hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for cervical disc disease to include as secondary to the service-connected cervical dorsal strain and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 15, 2012, the Veteran's cervical dorsal strain was not manifested by forward flexion of the cervical spine less than 30 degrees or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

2.  For the period since October 15, 2012, the Veteran's cervical dorsal strain has not been manifested by forward flexion of the cervical spine of 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.

3.  The Veteran does not currently have a right hip disability.

4.  The Veteran does not currently have a right knee disability.


CONCLUSIONS OF LAW

1.  For the period prior to October 15, 2012, the criteria for an initial rating in excess of 10 percent for cervical dorsal strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  For the period from October 15, 2012, the criteria for an initial rating in excess of 20 percent for cervical dorsal strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

3.  A right hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2007 letter, prior to the date of the issuance of the appealed September 2008 rating decision.  The December 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The December 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for a cervical dorsal strain and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of September 2008 and October 2012 VA examinations.  The September 2008 and October 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2008 and October 2012 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of her claimed right knee and right hip disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no current diagnosis of a right knee or right hip disability.  Thus remand for VA examinations is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In this case, the Veteran is currently assigned an initial 10 percent rating for a cervical dorsal strain prior to October 15, 2012, and a 20 percent rating, from October 15, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5237.

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

A private treatment report in November 2005 noted that the cervical motion was relatively preserved at all degrees of freedom.  There was diminished terminal flexion and extension and there was reproduction of pain on these terminal degrees of freedom.  She ambulated with a normal, basic gait and her sensory examination was normal.  Cervical spine x-rays demonstrated cervical spondylitic changes with contained cervical disk herniations at C5-6 and C6-7 levels.  There were no noncompressionable protrusions and there was no significant central, lateral or foraminal stenosis.  The diagnosis was contained disk herniation at C5-6 and C6-7.

The Veteran underwent a VA examination in September 2008.  The examiner noted that the Veteran had an injury to her upper dorsal lower cervical spine.  X-rays also documented some degenerative disk disease at C5-6.  Over the years, she had some pain that went into her arm and hand.  She usually got some numbness, tingling and parathesias in the right hand and right arm but no surgery had been done.  Repetitive use did bother this.  Forward flexion was from 0 to 35 degrees and extension was from 0 to 35 degrees.  Left and right lateral flexion was from 0 to 35 degrees.  Left and right lateral rotation was from 0 to 65 degrees.  Repetitive use was done with no change in motion but there was some increase in pain.  There was also pain at the extremes of motion with some tenderness and some soreness to palpation.  The neurological examination as normal and no incapacitating episodes were noted.  The diagnosis was a cervicodorsal strain.

The Veteran underwent a VA examination in August 2011.  On examination, her gait was normal.  No joint or spinal examination was conducted but the examiner noted that she had 5/5 strength in all muscle groups of the lower and upper extremities.  Her neurological examination was intact.

The Veteran underwent a VA examination in October 2012.  The Veteran had a cervical strain but did not report that flare-ups impacted the function of her cervical spine.  Forward flexion was from 0 to 30 degrees with objective evidence of painful motion beginning at 10 degrees.  Extension was from 0 to 30 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion were from 0 to 30 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral rotation were from 0 to 45 degrees with objective evidence of painful motion beginning at 10 degrees.  She was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, forward flexion was from 0 to 30 degrees, extension was from 0 to 30 degrees, right lateral flexion was from 0 to 25 degrees, left lateral flexion was from 0 to 30 degrees and right and left lateral rotation were from 0 to 30 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use.  The Veteran did have functional loss and/or functional impairment of the cervical spine as she had less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  Guarding or muscle spasm was present but did not result in abnormal weight or spinal contour.  Muscle strength was normal and there was no atrophy.  Reflexes and sensory examinations were normal.  The Veteran did not have any radicular pain or symptoms.  The Veteran had IVDS of the cervical spine but did not have any incapacitating episodes over the past 12 months due to IVDS.  There was arthritis documented on x-rays but no evidence of a vertebral fracture.  The Veteran's work was impacted as she could only do light sedentary work.  

The Veteran again underwent a VA examination in October 2012 the very next day after her first October 2012 VA examination.  The Veteran reported chronic spasms in and around her neck musculature that were very painful.  It was notable on examination that the Veteran held her neck extremely straight, like a rod.  On a regular day, the Veteran estimated that her neck pain was usually a 7-8/10 on the pain scale.  However, physical and emotional stress can increase the pain level to 9/10.  The flare-ups lasted for hours and increased the difficulty of lifting, reaching and driving.  On examination, the Veteran was experiencing right sided spasm and pain in the sternocleidomastoid and platysmus muscles and her range of motion was repeated.  She had pain from the spasm throughout all range of motion, but additional pain occurred as designated.  Forward flexion was from 0 to 30 degrees with objective evidence of painful motion beginning at 10 degrees.  Extension was from 0 to 30 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion were from 0 to 20 degrees with objective evidence of painful motion beginning at 0 degrees.  Right and left lateral rotation were from 0 to 45 degrees with objective evidence of painful motion beginning at 10 degrees.  She was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, forward flexion was from 0 to 30 degrees, extension was from 0 to 30 degrees, right lateral flexion was from 0 to 25 degrees, left lateral flexion was from 0 to 30 degrees and right and left lateral rotation were from 0 to 30 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use.  The Veteran did have functional loss and/or functional impairment of the cervical spine after repetitive use as she had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and interference with sitting, standing or weight bearing.  She had localized tenderness or pain to palpation for the joints of her cervical spine.  She had guarding or muscle spasm of the cervical spine and an abnormal spinal contour. The neck was slightly kyphotic as it did not have the normal lordosis that was present in a healthy neck.  This was most likely due to the muscle spasm. She did not wear a neck brace.  The Veteran worked as a licensed nurse practitioner and did not miss work.  However, the neck condition made it difficult for her to push the medicine cart.  The pain also diminished her concentration and slowed her activities and contributed to anxiety and depression.

In a November 2012 addendum opinion, the VA examiner noted that the fact that her range of motion readings were slightly different on the two consecutive days was normal for a person with muscle spasm which waxes and wanes over time.  Both range of motion readings were representative of the Veteran's functional span which varied over time.  On some days she was able to move her neck through a greater range of motion than on others.  Neither range can be said to be more or less accurate than the other.  Rather, the Veteran had a condition whose severity waxes and wanes and the 2 consecutive examinations gave a chance to see the waxing and waning signs and symptoms.

Period prior to October 15, 2012

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's a cervical dorsal strain for the period prior to October 15, 2012.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

The record does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, on VA examination in September 2008, forward flexion was from 0 to 35.  As such, the general rating criteria do not entitle the Veteran to a rating in excess of 10 percent for the period prior to October 15, 2012.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating for the period prior to October 15, 2012 properly compensates her for the extent of functional loss resulting from any such symptoms.  Although it was noted on the September 2008 VA examination report that there was some increase in pain on repetitive motion and also pain at the extremes of motion with some tenderness and some soreness to palpation, repetitive use was done with no change in motion.  Additionally any of the functional loss is not equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to greater than 15 degrees but not greater than 30 degrees even after repetitive use, the criteria for an initial 20 percent evaluation for the period prior to October 15, 2012 have not been met.  Thus, the Board finds that the current 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of her service-connected cervical dorsal strain disability.

Regarding an evaluation in excess of 10 percent based on incapacitating episodes, the Board again notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months.  For the period prior to October 15, 2012, there is no evidence that the Veteran had any incapacitating episodes over the past 12 months due to IVDS.  Notably, the September 2008 VA examination noted no incapacitating episodes.  Accordingly, an initial rating in excess of 10 percent under the Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes is not warranted.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical dorsal strain disability.  While the September 2008 VA examination noted that the Veteran had numbness, tingling and parathesias in the right hand and right arm, neurological examinations on the September 2008 and August 2011 VA examinations were normal.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for service-connected cervical dorsal strain for the period prior to October 15, 2012 is not warranted.  See Fenderson, supra.

Period from October 15, 2012

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's cervical dorsal strain for the period from October 15, 2012.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Regarding the orthopedic manifestations, the record does not contain evidence of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, as such, the general rating criteria do not entitle the Veteran to a rating in excess of 20 percent.  Specifically, both of the October 2012 VA examinations demonstrated forward flexion from 0 to 30 degrees.  The current general rating formula provides for disability ratings without regard to symptoms such as pain, stiffness, or aching. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates her for the extent of functional loss resulting from any such symptoms.  Although it was noted on the October 2012 VA examination reports that the Veteran exhibited pain on cervical spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine to meet the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the second October 2012 VA examination was conducted on a day when the Veteran had flare-ups and the examiner noted that the Veteran had functional loss and/or functional impairment of the cervical spine after repetitive use as she had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and interference with sitting, standing or weight bearing.  However, even when considering these symptoms, the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use as flexion was still from 0 to 30 degrees.

Since flexion has not been limited to 15 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since she has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for an initial 30 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of her service-connected cervical dorsal strain disability.

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board again notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The October 2012 VA examiner found that while the Veteran had IVDS, she did not have any incapacitating episodes over the past 12 months due to IVDS.  Accordingly, an initial rating in excess of 20 percent under the Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes is not warranted.

The Board also notes that multiple October 2012 VA examinations have found that that the Veteran had no neurological abnormalities associated with her service-connected cervical dorsal strain disability which included radiculopathy and/or bowel and bladder impairment.  

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 20 percent for service-connected cervical dorsal strain for the period from October 15, 2012 is not warranted.  See Fenderson, supra.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected cervical dorsal strain disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of her cervical dorsal strain disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that she has a current right knee and right hip disability as a result of her service.

Service treatment records demonstrate that an August 1974 treatment note indicated that the Veteran had right knee pain after increased activity.  The pain had been off and on for the last 3 years.

A Physical Profile in March 2002 noted that the Veteran presented with complaints of right hip pain and right knee pain.  

A December 2002 treatment note indicated that there was no specific diagnosis for the Veteran's recurrent knee pain.

An August 2007 VA treatment note provided a diagnosis of fatigue and joint pain.

A November 2007 x-ray report demonstrated no evidence of osteoarthritis and normal soft tissue of the knees bilaterally.  

An April 2008 VA rheumatology outpatient clinic note indicated that the Veteran had multiple arthralgias which included joint pain in the knees.  The physician noted a possibility of fibromyalgia.

An August 2011 VA examination diagnosed the Veteran with fibromyalgia.  The examiner noted that the Veteran had previously presented with complaints of right hip pain.

Under the circumstances of this case, the Board concludes that service connection for a right hip and a right knee disability is not warranted. To the extent that the Veteran's complaints of pain may be attributed to fibromyalgia, a September 2012 rating decision granted service connection for fibromyalgia at an initial 40 percent disability rating.  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

With respect to disabilities of the right hip and/or right knee other than fibromyalgia, the Board finds however, that service connection is not warranted as the Veteran has not been shown to have a current right knee or right hip disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board notes the Veteran's service treatment records show that she had multiple complaints of right knee and hip pain in service.  However, these in-service complaints appeared to be acute as there were no diagnoses of a right knee or right hip disability in service or since that time.  Furthermore, a review of the record is negative for any current diagnosed right hip or right knee disability (other than her service connected fibromyalgia).  Significantly, in a March 2014 Appellant' s Brief, the Veteran's representative noted that discharge examinations showed the Veteran's right knee within normal limits and that the post service treatment records are negative for a diagnosed right hip disability.

As noted above, the VA treatment records have demonstrated that the Veteran has also been assessed with right knee and right hip pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

The Board also acknowledges that the April 2008 VA rheumatology outpatient clinic note indicated that the Veteran had multiple arthralgias.  Arthralgia is defined as "pain in a joint." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 152 (31st ed. 2007).  In light of such definition along with the examiner's statement that arthralgia is not a diagnosis, the Board finds that the report of arthralgia is not competent evidence of a right knee or right hip disability.  See Sanchez-Benitez, supra.  

Finally, the Board notes the Veteran's contentions regarding the nature and etiology of her claimed right hip and right knee disabilities, as well as the evidence submitted by her and her representative contending that her claimed right hip and right knee disabilities are related to service.

To the extent that the Veteran herself contends that a medical relationship exists between her current claimed right hip and right knee disabilities and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right hip and right knee disability are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and her representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and her representative's assertions that there is a relationship between her claimed right hip and right knee disabilities and her service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a cervical dorsal strain prior to October 15, 2012 is denied.

Entitlement to an initial evaluation in excess of 20 percent for a cervical dorsal strain from October 15, 2012 is denied. 

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for cervical disc disease to include as secondary to the service-connected cervical dorsal strain, the Board notes that the Veteran was afforded a VA examination in September 2008.  The VA examiner opined that it was more likely than not that the Veteran's cervicodorsal strain was indeed related to her service-connected injury but that any relationship with the Veteran's cervical disc disease to her original injury was speculative.   

However, while the examiner determined that it was speculative to determine whether the Veteran's cervical disc disease was directly related to an in-service injury, he did not address whether the Veteran's service-connected cervical dorsal strain caused or aggravated her cervical disc disease.  Notably, in a March 2014 Appellant's Brief, the Veteran's representative noted that the September 2008 VA examination failed to provide an opinion as to whether the cervical disc disease is related to the cervical dorsal strain.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Given the facts noted above to include the September 2008 speculative opinion regarding the etiology of the Veteran's cervical disc disease, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection claim for cervical disc disease to include as secondary to service-connected cervical dorsal strain, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's claim for service connection for a low back disability, service treatment notes reflect that the Veteran presented with complaints of low back pain on multiple occasions.  Notably, in a July 2001 treatment report, the Veteran presented with complaints of recurrent chronic low back pain which became worse with exercise and heavy lifting. 

Post-service, a March 2005 x-ray of the lumbosacral spine showed lumbosacral arthritis changes while a November 2005 private x-ray report revealed a diagnosis of advanced lumbar spondylosis L4-5.  Additionally, a November 2007 VA x-ray report demonstrated lumberization of the S1 vertebral body.

Given that there were in-service complaints of low back pain and there is a current diagnosis of a low back disability based on the March 2005, November 2005 and November 2007 x-rays, this claim must also be remanded so that a comprehensive VA examination can be afforded.  

The Board notes that the Veteran has yet to undergo a VA examination for her claimed low back disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-are needed to resolve the claims for service connection for cervical disc disease to include as secondary to the service-connected cervical dorsal strain and service connection for a low back disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of her cervical disc disease.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical disc disease is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by the service-connected cervical dorsal strain.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  The Veteran should be scheduled for a VA medical examination for her low back disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's low back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


